Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on September 21, 2021.  Application No. 16/334,970, is a 371 of PCT/IB2017/055837, filed September 26, 2017, and claims the benefit of U.S. Provisional Application No. 62/400,311, filed September 27, 2016.  In an amendment filed February 15, 2021, Applicant cancelled claims 4, 6, 8, 9, and 22-24, and added new claim 26.  In an amendment filed September 21, 2021, Applicant further cancelled claims 5, 10, 12-14 and 21.  
Claims 1-3, 7, 11, 15-20, 25 and 26 are reexamined below. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021, has been entered.
New Rejection Necessitated by Applicant’s Amendment

Rejection Withdrawn
The rejection of claims *** under 35 U.S.C. 102(b) as being anticipated by ***, is withdrawn in view of Applicant’s, July 17, 2012, Amendment.  However, Applicant’s amendment has necessitated a New Matter rejection, under 35 U.S.C. 112, first paragraph, (see below) based 
Rejection Maintained
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The rejections of claims 1-3, 7, 11, 15-20, 25 and 26 under 35 U.S.C. 112(a), because the specification, while being enabling for:
A method of production crystals or aggregates of an organic compound, wherein the organic compound is N-(4-(chlorodifluoromethoxy)phenyl)-6-((R)-3-hydroxypyrrolidin-1-yl)-5-(1-(tetrahydro-2h-pyran-2-yl)-1H-pyrazol-5-yl)nicotinamide (hereafter asciminib), comprising providing a composition comprising said organic compound and a surfactant-water mixture, wherein the surfactant is selected from TPGS-750-M, TPGS-750-M with MeOH, TPGS-1000 and MeOH, PEG200 and MeOH, TPGS-750-M and MeOH, Solutol-HS and MeOH, Tween 80 and MeOH, Triton X100 and MeOH, PEG600 and MeOH, and inducing crystallization or aggregation of said organic compound, 
does not reasonably provide enablement for: 
A method of producing crystals or aggregates of a partially water-miscible organic compound, providing an aqueous mixture comprising the partially water-miscible organic compound, a surfactant-water mixture, and a water-miscible, aprotic organic solvent, etc.

 is maintained for reasons made of record.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicant again argues that the specification provides examples 2 to 6 and 9 to 12 to clearly teach one of ordinary skill in the art how to carry out the process of claim 1 under a range of different conditions.  Applicant’s argument has been fully considered and again is not persuasive.  
In this case, the level of skill in the art for producing crystals and/or aggregates is extraordinarily high.  First, the preparation of crystals or polymorphs is a separate art from the art of preparing aggregates.  The art of crystals or polymorphism refers to the formation of molecules held together by strong forces; whereas aggregation is the formation of clusters of molecules loosely held together by weaker chemical forces.  In this case, there is nothing in specification to indicate that Applicant has obtained either crystals or aggregates.  For example, the identification of crystal formations of a specific organic compounds is usual evidenced by X-ray pattern diffraction graph.  The specification in this case provides no data to either a crystalline form or aggregate of any organic compound.  
Furthermore, individual organic compounds can have many different crystalline forms, let alone aggregations.  Again, the specification provides no data.  The specification hints at the crystallization of a single compound, compound 1, employing certain surfactants.   This is not enough to enable the claimed invention to produce crystals as well as aggregates of any compound, let alone any-and-all partially water-miscible compound having a molecular weight of up to 1,000 Daltons.  Notably none of the examples include crystallization or aggregation in a 
Again, Applicant’s argument that based on the examples of the present invention any organic compound of up to 1,000 Daltons, or a kilodalton, including partially water-miscible organic compound and having a concentration of in the aqueous mixture of at least 0.1 M, can be crystallized or aggregated using the listed surfactants.  Again, the claims of the present invention are broadly drawn to the crystallization or aggregation of most pharmaceutical organic compounds, which includes thousands and thousands of known compounds.  
The only organic compound crystallized or aggregated in the examples of the present invention is asciminib.  As originally stated in the August 13, 2020, Non-Final Office action the state of the art with respect to surfactants and crystallization/aggregation is highly complex.  See Canselier et al., The Effects of Surfactants on Crystallization Phenomena, 14(6) J. OF DISPERSION SCI. & TECH., 625-644 (1993).  In this case, there is no reasonable correlation between the teachings of the specification and the scope of the claimed invention.  It would require undue experimentation for the ordinary artisan to practice the invention as broadly claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The rejection of claims 1-3, 7, 11, 15-20, 25 and 26 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, is maintained for reasons made of record.  
It is still unclear what the concentration of “partially water-miscible organic compound” is to the surfactant-water mixture.  It is unclear whether the “aggregate” is an aggregate of surfactant with the “organic compound;” or a unique crystal (polymorph) of the “organic compound” alone.  In other words, it is unclear what the ultimate product of the process is.  As presently construed the claim is indefinite.  

Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1-3, 7, 11, 15-20, 25 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Dodd et al., US 8,829,195.  As stated above, the claims of the present invention are indefinite as vague, ambiguous, and unconventional in the art.  Construing the claims as broadly constructed, Dodd discloses a method for producing aggregates of an organic compound, specifically asciminib (see ‘195 patent, Col. 68, lns. 5-23, Example 9), with a lipid-surfactant, to be carried within a liposome formulated to resist the disruptive effects of said active-agent-(asciminib)-surfactant aggregate.  Dodd discloses the following:

    PNG
    media_image1.png
    321
    356
    media_image1.png
    Greyscale


(Dodd et al., Id., Col. 34, lns. 61-67 thru Col. 35, lns. 1-30; see Id., specifically, Col. 35, lns. 11-30.)  Reading the claims as presently construed, Dodd therefore discloses all the elements of the present invention: a method for producing aggregates, comprising providing a composition of an organic compound (asciminib) and a surfactant-water mixture.  The prior art generally discloses the surfactants listed in claim 1 (i.e. . . . “a surfactant acts to disperse and solubilize the active agent, and maybe selected from any suitable aliphatic, cycloaliphatic or aromatic surfactant, including but not limited to . . . , etc.).  The prior art discloses all the elements of the present invention as broadly construed. 
a water-miscible, aprotic solvent in the crystallization step, does not avoid the scope the present claims.  This stated above, this newly added limitation is not enabled by the disclosure of the present invention.  See 35 U.S.C. 112, Enablement rejection above.

It is suggested that applicant amend the claim 1 to limit the partially-water miscible organic compound to the single compound, asciminib, to bring the claims closer to a condition for allowance.  An attempt to contact applicant’s representative was made to make this suggestion, but applicant’s representative has not responded.  

Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625